Citation Nr: 0415529	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-20 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for residuals of a compression fracture, L3-L4.

2.  Entitlement to an initial compensable evaluation for 
bilateral high frequency hearing loss.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to July 
1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in pertinent part, granted service connection 
for residuals of a compression fracture of L3-L4 and 
bilateral high-frequency hearing loss and assigned 20 percent 
and noncompensable evaluations, respectively.  The veteran 
seeks evaluations in excess than those assigned by the RO.

In February 2003,  the veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000, provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003).  

In this case, the veteran has not been provided with a letter 
addressing the evidence necessary to substantiate his claims 
for entitlement to an evaluation in excess of 20 percent for 
residuals of a compression fracture of L3-L4 and entitlement 
to a compensable evaluation for bilateral high-frequency 
hearing loss and, in the same document, which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf in 
connection with these claims.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); see generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
has not been requested to provide any evidence in his 
possession that pertains to the claims.  Thus, the Board 
finds that the veteran must be provided with the above notice 
by the agency of original jurisdiction prior to its 
consideration of the veteran's claims.

Effective September 26, 2003, substantive changes have been 
made to the criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the September 2002 revised provisions of the former 
Diagnostic Code 5293, for intervertebral disc syndrome. 

To date, the veteran has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243.  Moreover, 
the March 2001 VA examination did not sufficiently address 
the symptomatology contemplated by the new provisions, 
particularly in regard to the criteria of Diagnostic Code 
5243, nor did it address whether pain or weakness could limit 
functional ability when the lumbar spine was used repeatedly 
over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995) (citing 38 C.F.R. §§ 4.40, 4.45).  As such, further 
development, in the form of a new VA examination, and 
adjudication of the veteran's claim under the new diagnostic 
criteria is warranted.  

Additionally, at the veteran's February 2003 Board hearing, 
he stated that he felt that part of his March 2001 
audiological evaluation did not reflect accurately the level 
of his hearing loss.  The Board finds that another 
audiological evaluation should be conducted to determine the 
veteran's current level of bilateral hearing loss. 

Accordingly, this case is REMANDED for the following action:  

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative, if 
any, of any information, and any medical 
or lay evidence, not previously provided 
to the Secretary, that is necessary to 
substantiate the claims for (a) 
entitlement to an initial evaluation in 
excess of 20 percent for residuals of a 
compression fracture of L3-L4 and 
(b) entitlement to an initial compensable 
evaluation for bilateral high-frequency 
hearing loss and informing him of which 
information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claims.

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and severity of the service-
connected residuals of a compression 
fracture of L3-L4.  The examiner should 
be provided the claims folder prior to 
examination.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be 
included in the examination report.  The 
examiner should be requested to report 
all orthopedic manifestations of the 
veteran's service-connected back 
disorder, to include range of motion 
testing in terms of forward flexion, 
backward extension, right and left 
lateral flexion, and right and left 
rotation as well as whether there are 
clinical manifestations of muscle spasm 
or guarding severe enough to result in an 
abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis or 
abnormal kyphosis.  

The examiner should also be requested to 
provide opinion as to the extent, if any, 
of functional loss of use of the 
thoracolumbar spine due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use. If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.

Specific information as to the frequency 
and duration of incapacitating episodes 
in the past 12 months should be entered.  
An incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should express an opinion as 
to the severity of any neurological 
manifestations (i.e. foot dangles and 
drops, no active movement possible of 
muscles below the knee, flexion of the 
knee weakened or lost, and muscle 
atrophy) associated with the veteran's 
service-connected residuals of a 
compression fracture of L3-L4.  If a 
separate neurological examination is 
necessary, then one should be scheduled.  

All opinions and conclusions expressed 
must be supported by a complete 
rationale.

3.  The veteran should be scheduled for a 
VA audiological evaluation in order to 
determine the nature and severity of the 
service-connected bilateral high-
frequency hearing loss.  If feasible, the 
voice recognition examination should be 
conducted in a way that the veteran will 
not have the opportunity to read the 
evaluator's lips.  All opinions and 
conclusions expressed in the evaluation 
report must be supported by a complete 
rationale.

4.  Then, readjudicate the veteran's 
claims of entitlement to increased 
evaluations for residuals of a 
compression fracture of L3-L4 and 
bilateral high-frequency hearing loss.  
Consider the service-connected back 
disorder under the newly revised 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 and provide 
the criteria to the veteran in the 
supplemental statement of the case.  

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_____________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


